
	
		II
		111th CONGRESS
		2d Session
		S. 3883
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Begich (for himself,
			 Mr. Carper, Mrs. Gillibrand, and Mr.
			 Lieberman) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To amend part B of title II of the Elementary and
		  Secondary Education Act of 1965 to promote effective STEM teaching and
		  learning. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Effective STEM Teaching and
			 Learning Act of 2010.
		2.Effective STEM
			 teaching and learning
			(a)In
			 generalPart B of title II of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6661 et seq.) is
			 amended to read as follows:
				
					BEffective STEM
				teaching and learning
						2201.Program
				authorized
							(a)Program
				authorizationThe Secretary shall use funds made available to
				carry out this part for a fiscal year to award grants, on a competitive basis,
				to State educational agencies or to State educational agencies in partnership
				with appropriate outside entities (such as nonprofit organizations and
				institutions of higher education) in States that have adopted and are
				implementing high-quality mathematics standards (and additional standards, such
				as science standards, at the discretion of the Secretary) that build toward
				college and career readiness, to carry out activities in order to improve the
				teaching and learning in—
								(1)mathematics or
				science, or both, in preschool through grade 12; and
								(2)at the discretion
				of the State educational agency, technology or engineering or both in preschool
				through grade 12.
								(b)Length of
				grants
								(1)In
				generalGrants awarded under subsection (a) shall be for not more
				than 3 years.
								(2)ExtensionThe
				Secretary may extend a grant awarded under subsection (a) for an additional 2
				years if the grantee—
									(A)is achieving the
				intended outcomes of the grant; and
									(B)shows improvement
				against baseline measures on performance indicators established by the
				Secretary.
									(c)State
				capacity-Building grants
								(1)In
				generalThe Secretary may reserve not more than 5 percent of the
				amount appropriated to carry out this part for any fiscal year to make
				capacity-building grants, on a competitive basis, to State educational agencies
				that do not otherwise receive a grant under this part.
								(2)ActivitiesA
				State educational agency that receives a capacity-building grant under
				paragraph (1) may use the grant funds to carry out 1 or more of the activities
				described in subsections (b) and (c) of section 2203, which may include
				cooperating with industry, museums, institutions of higher education,
				philanthropic organizations, community-based organizations, or other community
				partners with STEM expertise, to become more competitive for a grant under
				subsection (a) in future years.
								(d)DefinitionIn
				this part, the term STEM means the subject or subjects in which
				the grantee chooses to carry out activities consistent with subsection
				(a).
							2202.Application
							(a)In
				generalEach State
				educational agency that desires to receive a grant under section 2201(a), shall
				submit an application at such time, in such manner, and containing such
				information as the Secretary may reasonably require. At a minimum, each
				application shall include or describe—
								(1)for an applicant
				that proposes to carry out mathematics activities, an assurance that the State
				has adopted high-quality mathematics standards that build toward college and
				career readiness, and a description of the State’s plan for implementing those
				standards;
								(2)for an applicant
				that proposes to carry out science activities, an assurance that the State has
				adopted high-quality science standards that build toward college and career
				readiness, and a description of the State’s plan for implementing those
				standards;
								(3)how the State’s
				plan to implement standards in mathematics or science, or both, will help
				ensure comparability of content and access to high-quality instruction in the
				content area of those standards among all local educational agencies and public
				schools in the State, particularly in high-poverty local educational agencies
				and schools;
								(4)the State
				educational agency’s goals for improving student outcomes in STEM throughout
				the State for all students, including students with disabilities and English
				language learners, and including a description of a clear and credible path
				that the State educational agency will take to achieve these goals with the
				support of the local educational agencies in the State;
								(5)the data that the
				State has considered or will consider in developing or updating the
				comprehensive preschool through grade 12 STEM plan that the State shall develop
				or update with the State's grant under this section, which shall include data
				from a needs assessment that the State has conducted prior to applying for
				funds under this part and that the State uses—
									(A)to determine its
				current approach to STEM instruction;
									(B)to support its
				plan, consistent with section 2201(a), to carry out activities to improve
				teaching and learning; and
									(C)to support
				struggling schools;
									(6)how the State
				educational agency will carry out the required State-level activities described
				in section 2203(b), which may include cooperating with industry, museums,
				institutions of higher education, philanthropic organizations, community-based
				organizations, or other community partners with STEM expertise, and how the
				State will align those activities with the comprehensive preschool through
				grade 12 STEM plan that the State will develop (or update) and implement with
				the State's grant;
								(7)how the State
				educational agency will use evidence to inform and continuously improve the
				design and implementation of its activities and why the State educational
				agency expects those activities to improve student achievement, including the
				achievement of groups of students who are low-performing or underrepresented in
				STEM fields;
								(8)how the State
				will run a rigorous, high-quality subgrant competition, including how it
				will—
									(A)review and
				judge—
										(i)the evidence
				supporting the curricula and materials that local educational agencies propose
				to use;
										(ii)the record of
				local educational agencies in implementing and improving student achievement
				through other STEM initiatives; and
										(iii)the local
				educational agencies’ capacity to implement successfully their proposals;
				and
										(B)give priority to
				local educational agencies whose applications are supported by the strongest
				available evidence;
									(9)how the State
				educational agency will ensure that subgrants that it awards under this part
				will adequately address the needs of students with disabilities and English
				language learners;
								(10)how the State
				educational agency will use the grant to leverage other Federal and State funds
				in order to maximize the impact of the grant, and how it will support local
				educational agencies in integrating these funds with other Federal, State, and
				local funds to support high-quality STEM instruction, including how it will
				implement a coherent strategy to coordinate activities with rigorous and
				challenging instruction for STEM career and technical education through funds
				the applicant receives under the Carl D. Perkins Career and Technical Education
				Act of 2006;
								(11)how the State
				educational agency will leverage the use of technology to engage students in
				STEM, strengthen teaching and learning of STEM, and improve the learning
				opportunities in underserved areas;
								(12)how the State
				educational agency will evaluate the State’s progress in improving achievement
				in the relevant STEM subject or subjects, for students, schools, or local
				educational agencies, particularly those that are underperforming, such as
				STEM-specific strategies for turning around persistently low-performing
				schools;
								(13)how the State
				educational agency will disseminate information on project outcomes in formats
				that are easily understood by, and accessible to, the public, and how the State
				educational agency will make the information useful to parents, educators,
				researchers, and other experts;
								(14)the role of any
				entities with which the State educational agency proposes to partner in
				carrying out its proposed activities;
								(15)if the State
				educational agency plans to make subgrants consistent with section 2203(d), the
				rationale for doing so, including a description of—
									(A)how the State
				educational agency will ensure the alignment of the activities undertaken by
				subgrantees with State standards and, as appropriate, with the components of
				high-quality STEM instruction; and
									(B)the State
				educational agency’s plan for conducting the subgrant competition, including a
				description of how the State educational agency will ensure either that the
				activities conducted by the subgrantee are evidence-based, or that the
				subgrantee has a plan to rigorously evaluate the effectiveness of those
				activities; and
									(16)if the State has
				received a Race to the Top grant (under the American Recovery and Reinvestment
				Act of 2009) and, in competing for that grant, received a competitive
				preference priority for STEM education, how the State educational agency will
				coordinate the activities it will carry out under this part with the STEM
				activities carried out under its Race to the Top grant.
								(b)Priorities
								(1)Required
				priorityIn awarding grants under this section, the Secretary
				shall give a competitive priority to any State educational agency that
				demonstrates, in its application, that the State has adopted and is
				implementing a set of high-quality mathematics standards (and additional
				standards, such as science standards, at the discretion of the Secretary) for
				kindergarten through grade 12 that build toward college and career readiness,
				and are common to a significant number of States.
								(2)Optional
				priorityThe Secretary may give a competitive priority to any
				State educational agency that has a robust, statewide partnership or network
				that brings together industry, museums, institutions of higher education,
				philanthropic organizations, community-based organizations, or other community
				partners with STEM expertise, to increase student learning, engagement, and
				achievement in STEM.
								(c)Selection
				criteriaIn reviewing an application under this part, the
				Secretary shall take into consideration—
								(1)the quality of
				the application, including the State educational agency’s plan for making
				publicly available findings, results (including interim results), and outcomes
				of the project in a timely manner and in formats that are easily understood and
				accessible;
								(2)the extent to
				which the State educational agency has demonstrated a process for giving
				priority to applicants that have plans that are evidence-based or that have a
				plan in place to evaluate rigorously the effectiveness of their
				projects;
								(3)the quality of
				the applicant’s plan to cooperate with industry experts, museums, institutions
				of higher education, research centers, or other community partners with STEM
				expertise, in—
									(A)preparing and
				assisting teachers in effectively integrating STEM content across grades and
				disciplines;
									(B)providing
				effective and relevant instruction; and
									(C)offering applied
				learning opportunities for all students; and
									(4)the quality of
				the applicant’s plan for preparing more students for advanced study and careers
				in STEM, including by addressing the needs of, and barriers faced by, student
				groups that are underrepresented in STEM, including women and girls,
				underrepresented minorities, students with disabilities, and English language
				learners.
								2203.State use of
				funds
							(a)State-Level
				activitiesA State educational agency that receives a grant under
				section 2201(a) shall reserve not more than 20 percent of the funds it receives
				under this part for State level activities as described in subsections (b) and
				(c).
							(b)Required
				activitiesA State educational agency that receives a grant under
				section 2201(a) shall—
								(1)develop or
				update, implement, and continuously improve a comprehensive State STEM plan
				(which may be a component or modification of the consolidated plan submitted by
				the State under section 9302) for preschool through grade 12 that—
									(A)aligns policies,
				resources, and practices;
									(B)contains clear
				instructional goals; and
									(C)sets high
				expectations for all students and student subgroups;
									(2)align the use of
				Federal and State funds and programs within the State educational agency and in
				local educational agencies in the State, including funds under title I, part A
				of title II, title III, and title VII, and, as appropriate, under the
				Individuals with Disabilities Education Act, the Carl D. Perkins Career and
				Technical Education Act of 2006, and the McKinney-Vento Homeless Assistance
				Act, to support a coherent approach to funding and implementing high-quality
				STEM instruction in high-need local educational agencies and high-need
				schools;
								(3)develop or update
				a process, or use an existing process, to review and judge the evidence base
				for the curricula and materials that local educational agencies propose to use
				in implementing their subgrants and in determining whether the curricula and
				materials are aligned with State standards, and make the process and results of
				any such review publicly available;
								(4)administer a
				rigorous competition for subgrants that is informed by the review process
				described in paragraph (3), and using the results of that process to inform the
				competition;
								(5)collect and
				report, in formats that are easily understood and accessible to the public,
				data on the implementation and outcomes of the program, including student
				course enrollment and student achievement outcomes disaggregated in accordance
				with section 1111(b)(2)(C)(v) for use by parents, teachers, schools, local
				educational agencies, researchers, and State leaders for program improvement
				and to evaluate program effectiveness;
								(6)promote and
				support the implementation of effective subgrant activities in local
				educational agencies and schools that do not receive, or are not served by,
				subgrants;
								(7)provide technical
				assistance and support, such as through the development or sharing of
				information, models, technology-based tools, or training to subgrantees (and,
				at the State educational agency’s discretion, to other local educational
				agencies) to enable the subgrantees and other agencies to implement a
				high-quality STEM program, as described in section 2204(e), and improve student
				achievement in core academic subjects; and
								(8)coordinate, as
				needed, with other relevant State agencies (including the State agency for
				higher education and the State entity responsible for professional standards
				and licensure of teachers and principals) to—
									(A)carry out
				activities to improve the State’s teacher licensure and certification
				requirements and preservice teacher preparation, by focusing on subject matter
				competency and reducing unnecessary barriers to entering the teaching
				profession while ensuring that teachers have the knowledge and skills
				appropriate for the grade levels the teachers teach; and
									(B)improve the
				State’s principal licensure and certification requirements and preservice
				principal preparation by developing principals who are prepared to lead schools
				and ensure effective instruction across subject areas for a well-rounded
				education, including in mathematics and science.
									(c)Authorized
				activitiesA State educational agency may, either on its own or
				in a consortium with other State educational agencies, use any funds reserved
				under subsection (a) but not used for activities under subsection (b),
				to—
								(1)recruit and
				prepare individuals with STEM expertise to teach in high-need schools,
				including through the use of—
									(A)alternative
				pathways to licensure or certification programs;
									(B)recruiting STEM
				majors within an institution of higher education;
									(C)funding
				undergraduate or graduate STEM internships in preschool through grade 12
				classrooms; and
									(D)funding online
				STEM courses and learning opportunities that provide STEM expertise across
				multiple locations, including areas of STEM teacher shortages;
									(2)develop
				instructional systems that provide—
									(A)a systematic and
				coherent combination of instructional materials;
									(B)embedded
				formative and interim assessments;
									(C)professional
				development;
									(D)information on
				student learning; and
									(E)academic
				interventions that are based on cognitive science and content area knowledge
				and that are aligned with college- and career-ready standards;
									(3)develop and
				implement innovative uses of technology that show promise for improving
				outcomes in classroom instruction, teacher and leader effectiveness, and
				student achievement; and
								(4)carry out
				activities related to any of the other subjects in section 2201(a) that the
				State, consistent with section 2202(a)(6), is not already carrying out under
				this section.
								(d)Exception
								(1)In
				generalThe Secretary may permit a State that receives a grant
				under section 2201(a), at the State's request, to use not more than 20 percent
				of the grant funds amount not reserved under subsection (a) to make subgrants
				to eligible entities (as defined under section 2204(a)(2)) under this
				subsection.
								(2)Not subject to
				section 2204Subgrants awarded under this subsection shall not be
				subject to the requirements of section 2204, with the exception of the
				requirements of paragraphs (1) and (2) of section 2204(b).
								(3)ApplicationIn
				order to receive a subgrant under this subsection, an eligible entity shall
				submit an application to the State educational agency at such time, in such
				form, and including such information as the State educational agency may
				prescribe. At a minimum, the application shall include—
									(A)a description of
				the applicant’s district-wide plan for developing and implementing a
				high-quality plan or strategy to improve STEM education and for using subgrant
				funds to support the implementation of that plan or strategy;
									(B)a description of
				the activities the entity proposes to carry out, including an explanation of
				how those activities align with the State’s STEM standards and of how they
				would incorporate the components of high-quality STEM instruction;
									(C)the rationale
				underlying the proposed model practice, strategy, or program in improving
				teaching practice as well as student achievement, especially with high-need
				student populations, which shall include either—
										(i)a
				description of how the proposed practice, strategy, or program is evidence
				based; or
										(ii)a rationale
				based on research findings that the proposed practice, strategy, or program
				will improve student achievement; and
										(D)the plan for
				evaluating the impact of the model practice, strategy, or program and
				disseminating information from that evaluation.
									(4)ActivitiesSubgrants
				awarded under this subsection may carry out activities that are not required of
				the State under subsection (b), but that—
									(A)align with the
				State’s STEM standards;
									(B)incorporate 1 or
				more of the components of high-quality STEM instruction; and
									(C)are
				evidence-based or for which the subgrantee has a plan in place to rigorously
				evaluate their effectiveness.
									2204.STEM
				education subgrants
							(a)Subgrant
				authorization
								(1)In
				generalA State educational agency that receives a grant under
				section 2201(a) shall, from funds the State receives under this part that are
				not reserved under section 2203(a) or used pursuant to section 2203(d), make
				STEM education subgrants, on a competitive basis, to eligible entities.
								(2)Eligible
				entitiesIn this section, the term eligible entity
				means—
									(A)a high-need local
				educational agency;
									(B)a consortium of
				high-need local educational agencies;
									(C)a partnership of
				1 or more high-need local educational agencies with 1 or more institutions of
				higher education or 1 or more nonprofit organizations, or both; or
									(D)an educational
				service agency proposing to serve high-need local educational agencies.
									(b)CriteriaSubgrants
				under this section shall be—
								(1)used to carry out
				projects in high-need schools;
								(2)of sufficient
				size to support projects that can influence classroom instruction in a
				significant number or percentage of classrooms in the high-need schools that
				the subgrantee would serve; and
								(3)used to carry out
				the activities listed under subsection (e), unless the Secretary has permitted
				the State to do otherwise.
								(c)Application
				requirementsIn order to receive a subgrant under this section,
				an eligible entity shall submit an application to the State educational agency
				at such time, in such form, and including such information as the State
				educational agency may prescribe. At a minimum, the application shall
				include—
								(1)a description of
				the applicant’s district-wide plan for developing and implementing a
				comprehensive high-quality STEM program for all schools and students in the
				participating local educational agencies and for using subgrant funds to
				support the implementation of that plan;
								(2)a description of
				how the applicant’s district-wide plan aligns with the State’s STEM plan for
				preschool through grade 12 and the State’s goals for improving student
				outcomes;
								(3)a description of
				the applicant’s record in implementing and improving student achievement for
				all subgroups of students served through other STEM initiatives;
								(4)a description of
				how the proposed activities are informed by a needs assessment described in the
				application and designed to support effective teaching and to improve student
				achievement for the lowest-performing subgroups;
								(5)a description of
				the evidence base for the proposed activities;
								(6)a description of
				how the activities will include and be accessible to all students, including
				students with disabilities and English language learners; and
								(7)a description of
				how the applicant’s selection of schools and the grade spans it plans to serve
				with funds under this part would support successful achievement of the
				objectives described in the application and the STEM plan required under
				paragraph (1).
								(d)PrioritiesIn
				awarding subgrants under this section, a State educational agency shall give
				priority to—
								(1)entities that
				propose a coherent strategy to improve STEM instruction that aligns activities
				under the subgrant with literacy instruction supported with other Federal funds
				under title I, part A of title II, title III, and title VII, and, as
				appropriate, the Individuals with Disabilities Education Act and the Carl D.
				Perkins Career and Technical Education Act of 2006 and State and local
				funds;
								(2)entities that
				propose to develop 1 or more robust partnerships with at least 1 entity, such
				as a locally situated business, college or university, or nonprofit
				organization, that has expertise, or a workforce with knowledge, in STEM fields
				or in education in STEM subjects;
								(3)entities that
				propose to implement activities in schools with the highest levels of need and
				capacity for improvement;
								(4)entities that
				have a plan for sustaining the strategy described in paragraph (1) after the
				end of the subgrant; and
								(5)entities whose
				proposals are supported by the strongest available evidence.
								(e)Local
				activities
								(1)Required
				activitiesEach recipient of a subgrant under this section shall
				implement a high-quality, evidence-based, comprehensive, and coherent STEM
				program that includes each of the following aligned components:
									(A)Effective
				professional development (as defined in section 9101) in STEM for teachers and
				school leaders, which may include professional development focused on subject
				matter competency and on ensuring that teachers have the knowledge and skills
				appropriate for the grade levels that they teach.
									(B)High-quality
				curriculum and instructional materials that are aligned with State standards
				and that incorporate the components of high-quality STEM instruction, and
				incorporate technology, as appropriate, and principles of universal design for
				learning to support students with diverse learning needs, including students
				with disabilities and English language learners.
									(C)Coherent,
				high-quality assessment systems that are aligned with State standards and
				assessments and that include—
										(i)valid and
				reliable diagnostic and progress-monitoring measures, to the extent
				available;
										(ii)the systematic
				use of the assessment data to inform and modify instruction, interventions, and
				continuous program improvement;
										(iii)appropriate
				accommodations necessary to ensure that all students, including students with
				disabilities and English language learners, are reliably and accurately
				assessed; and
										(iv)interventions to
				ensure that all students, including both struggling students and students who
				master the material ahead of their peers, are served appropriately.
										(D)Monitoring of
				program implementation and outcomes, including the effectiveness of
				professional development, and activities that track implementation and outcomes
				at the local educational agency, school, classroom, and student levels, so as
				to inform continuous improvement.
									(2)Additional
				authorized activitiesA recipient of a subgrant under this
				section may carry out additional activities, consistent with its plan under
				subsection (c)(1), including—
									(A)providing
				technical assistance and support to high-need schools to enable the schools to
				implement a high-quality, comprehensive STEM program;
									(B)developing
				partnerships with organizations with STEM expertise to assist the local
				educational agency in increasing student learning, engagement, and achievement
				in STEM;
									(C)creating
				mechanisms to promote the adoption of effective practices and ensure that those
				practices are sustained;
									(D)integrating
				evidence-based, effective STEM programs and comprehensive STEM initiatives into
				the teaching of other core academic subjects;
									(E)activities to
				support family engagement in STEM education; and
									(F)developing and
				implementing innovative uses of technology that show promise for improving
				outcomes in classroom instruction, teacher and leader effectiveness, and
				student achievement.
									(f)Length of
				grants
								(1)In
				generalSubgrants awarded under this section shall be for not
				more than 3 years.
								(2)ExtensionThe
				State educational agency may extend a subgrant under this section for an
				additional 2 years if the subgrantee—
									(A)is achieving the
				intended outcomes of the subgrant; and
									(B)shows improvement
				against baseline measures on performance indicators established by the
				Secretary.
									.
			(b)Table of
			 contentsThe table of contents in section 2 of the Elementary and
			 Secondary Education Act of 1965 is amended by striking the items relating to
			 part B of title II and inserting the following:
				
					
						PART B—Effective STEM teaching and learning
						Sec. 2201. Program authorized.
						Sec. 2202. Application.
						Sec. 2203. State use of funds.
						Sec. 2204. STEM education
				subgrants.
					
					.
			
